Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on March 4, 2021, entered by the RCE filed on the same date.
Claims 1-2 and 4-25 are pending.
Claims 1, 3, 4, 10, 13, 16, and 19-21, and 24-25 have been amended in this action.
Claim 3 is canceled.
After entry of the following Examiner's amendment, claims 1-2 and 4-25 remain pending and are being allowed herein. Claims 1, 21, and 24 are the independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Joel Justiss (Reg. #48,981) on 5/28/2021 for the reasons set forth in the attached interview summary
 	

In the Claims:

	

EXAMINER’S PROPOSED AMENDMENT 

This listing of claims will replace all prior versions, and listings, of claims in the application.


IN THE CLAIMS:
1.	(Currently Amended)  A method of enabling profile-guided optimizations, comprising:
randomly selecting subsets of instructions from one or more targeted regions of one or more frames of an application that provide a sampling of code of the application;
generating piecemeal profiles from the subsets of instructions during execution of the application on one or more user computing devices;
receiving the piecemeal profiles from on-line profiling of the application on the one or more user computing devices;
constructing a program profile for the application by combining the piecemeal profiles, wherein each one of the piecemeal profiles are a portion of the program profile; and
identifying profile-guided optimization opportunities by analyzing the program profile.

2.	(Previously Presented)  The method as recited in Claim 1 wherein the frames are periodically selected.

3.	(Canceled)  

4.	(Previously Presented)  The method as recited in Claim 1 further comprising normalizing counts of various statistics obtained for the subsets of instructions to the total number of times the corresponding subsets are profiled on the corresponding one of the one or more user computing devices.

5.	(Previously Presented)  The method as recited in Claim 1 wherein the receiving is performed by a cloud-based server, the method further comprising collecting, at the one or more user computing devices, the piecemeal profiles by the on-line profiling.

6.	(Original)  The method as recited in Claim 5 wherein the collecting is initiated based on an update of a driver for the application or based on an update of the application.

7.	(Original)  The method as recited in Claim 1 further comprising associating the piecemeal profiles with context information corresponding to the application and receiving the context information with the piecemeal profiles.

8.	(Previously Presented)  The method as recited in Claim 7 wherein the context information is obtained by the one or more user computing devices after the execution of the application.



10.	(Previously Presented)  The method as recited in Claim 1 wherein the generating the piecemeal profiles is on multiple of the user computing devices and the selecting includes selecting different subsets of instructions for different ones of the multiple user computing devices.

11.	(Previously Presented)  The method as recited in Claim 1 wherein the profile-guided optimization opportunities include code transformations for the application, changes in hardware performance settings for the one or more user computing devices, or a combination of both.

12.	(Previously Presented)  The method as recited in Claim 1 wherein the receiving is performed by a cloud-based server and the method further comprises sending the profile-guided optimization opportunities from the cloud-based server to the one or more user computing devices.

13.	(Previously Presented)  The method as recited in Claim 12 further comprising receiving, at the one or more user computing devices, the profile-guided optimization opportunities and implementing changes to the code of the application or hardware settings of the one or more user computing devices based on the profile-guided optimization opportunities.



15.	(Previously Presented)  The method as recited in Claim 12 further comprising sending context information with the profile-guided optimization opportunities.

16.	(Previously Presented)  The method as recited in Claim 15 further comprising receiving the context information with the profile-guided optimization opportunities and implementing changes to the code of the application or hardware settings of the one or more user computing devices based on the profile-guided optimization opportunities and the context information.

17.	(Previously Presented)  The method as recited in Claim 16, wherein the implementing the changes is performed after the receiving and at the next execution of the application on the one or more user computing devices.

18.	(Original)  The method as recited in Claim 16, wherein the implementing the changes includes selectively invalidating disk cache and recompiling the application employing the profile-guided optimization opportunities.

19.	(Previously Presented)  The method as recited in Claim 1 wherein the application is a gaming application and the frames correspond to rendered images of the gaming application.



21.	(Currently Amended)  A piecemeal profiling system for on-line profiling, comprising:
a first processor configured to obtain piecemeal profiles of a 
a second processor configured to randomly select subsets of instructions from one or more targeted regions of one or more frames of the application that provide a sampling of code of the application, receive the piecemeal profiles during the on-line profiling, construct the program profile based on the piecemeal profiles, and identify profile-guided optimization opportunities by analyzing the program profile; and
a third processor configured to receive the profile-guided optimization opportunities and implement changes to the application or hardware settings of the user computing device based on the profile-guided optimization opportunities.

22.	(Previously Presented)  The piecemeal profiling system as recited in Claim 21 wherein the first processor, the second processor, and the third processor are all located on the user computing device.



24.	(Currently Amended)  A profile-guided optimization server, comprising:
a communications interface configured to receive and transmit data via a communications system; and
a hardware processor configured to randomly select subsets of instructions from one or more targeted regions of one or more frames of an application that provide a sampling of code of the application, receive piecemeal profiles of the application via the communications interface that are generated from the subsets of instructions during execution of the application on multiple computing devices, construct a program profile for the application based on corresponding piecemeal profiles from the multiple computing devices, and identify profile-guided optimization opportunities for the application by analyzing the program profile.

25.	(Previously Presented)  The profile-guided optimization server as recited in Claim 24 wherein the application is one of multiple applications and the processor if further configured to deactivate the profile-guided optimization opportunities for one of the multiple applications based on a title of the one of the applications.


-- END OF AMENDMENT --

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2010/0125838 teaches generating a first profile information related to a first part of a program, generating a second profile information related to a second part of the program, and performing optimization on the program based at least in part on the merged first profile information and the second profile information; and 
US 9,451,573 teaches identifying software update profile frames within the Application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAXIN WU/
Primary Examiner, Art Unit 2191